                                                   9lf
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                 -X

   THEODORE UKPABI,


                                  Petitioner,                                  MEMORANDUM & ORDER

                  -against-                                                          14-CR-00373(NGG)
                                                                                     16-CV-2622(NGG)

   UNITED STATES OF AMERICA,



                                  Respondent.
                                                                 -X
 NICHOLAS G. GARAUFIS,United States District Judge.

          Petitioner Theodore Ukpabi("Petitioner") brings a pro se petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2255(the "Petition"). (Mot. to Vacate ("Pet.")(Dkt. 27).)

 Petitioner argues that he is entitled to relief due to ineffective assistance of counsel during plea

 negotiations and sentencing under the Fifth, Sixth, and the Fourteenth Amendments ofthe

 United States Constitution. (See id. at 1-2.) Petitioner also brings claims ofprosecutorial

 misconduct(id at 17), and failure to bring a Grand Jury indictment(Suppl. Pet.(Dkt. 29)at 2).

 For the following reasons, the petition is DENIED.

 I.       BACKGROUND

          On June 4,2014, Customs and Border Protection("CBP")selected Petitioner for an

 examination after he arrived at John F. Kennedy Intemational Airport("JFK"). (Compl.(Dkt. 1)

      1-2.) During the examination Petitioner admitted to ingesting 65 pellets ofan unknown

 substance. (Id ^ 3.) Thereafter, Petitioner passed 66 pellets containing what appeared to be

 heroin.^ (Gov't Suppl. Aff.(Dkt. 2)^ 2.)


'A Drug Enforcement Agency lab report(the "Report") confirmed that the pellets contained approximately 818.4
grams ofheroin. (See Drug Enforcement Admin. Report("Report")(Dkt. 32-1).)

                                                       1
        On July 2,2014,the Government charged Petitioner with two counts relating to the

importation and intent to distribute heroin: one count ofimportation of heroin, a Schedule I

controlled substance, in violation of21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(3)("Count

One"); and one count of possession of heroin with the intent to distribute, in violation of21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C)("Count Two"). (Indictment(Dkt. 6)at 1-2.)

        On September 18, 2014, pursuant to a plea agreement. Petitioner pleaded guilty to Count

One ofthe indictment. ISee Min. Entry(Dkt. 13).) On February 12, 2015, after a sentencing

hearing, the court sentenced Petitioner on February 12, 2015 to imprisonment for a term of

twenty-four months followed by two years of supervised release. (See J.(Dkt. 17).) Petitioner

subsequently filed an appeal in the Second Circuit, and Petitioner's counsel moved for

permission to withdraw as counsel pursuant to Anders v. California. 386 U.S. 738(1967). (See

Mandate of2d Cir.(Dkt. 25).) On December 18, 2015,the United States Court of Appeals for

the Second Circuit granted Petitioner's counsel's Anders motion and rejected Petitioner's appeal.

m

       On May 23,2016,Petitioner filed the present pro se motion to vacate his sentence

pursuant to 28 U.S.C. § 2255. (Pet.) Petitioner claims that he received ineffective assistance of

counsel during the plea negotiations and sentencing. (See id. at 1-2.) Additionally, Petitioner

brings claims of prosecutorial misconduct(id. at 17), and failure to bring a Grand Jury

indictment(Suppl. Pet. at 2).

II.    LEGAL STANDARD

       Section 2255,as amended by the Antiterrorism and Effective Death Penalty Act of 1996

("AEDPA"),permits a prisoner who was sentenced in federal court to "move the court which

imposed the sentence to vacate, set aside, or correct the sentence" when he claims "the right to

be released upon the ground that the sentence was imposed," among other reasons,"in violation
ofthe Constitution or laws ofthe United States." 28 U.S.C. § 2255(a). In § 2255 proceedings,

the movant bears the burden of proof by a preponderance ofthe evidence.            Triana v. United

States, 205 F.3d 36,40(2d Cir. 2000). The statute directs courts to "grant a prompt hearing" on

a § 2255 petition unless "the motion and the files and records ofthe case conclusively show that

the prisoner is entitled to no relief." 28 U.S.C. § 2255(b).

       Additionally,"the pleadings of a pro se plaintiff must be read liberally and should be

interpreted 'to raise the strongest arguments that they suggest.'" Graham v. Henderson.89 F.3d

75,79(2d Cir. 1996)(quoting Burgos v. Hopkins. 14 F.3d 787,790(2d Cir. 1994)).

m.     DISCUSSION

       A.      Petitioner Waived His Claims

       Petitioner waived his right to file this petition in his plea agreement. "It is well

established in this Circuit that a knowing and voluntary waiver ofthe right to appeal is

enforceable." United States v. Cunningham. 292 F.3d 115, 117(2d Cir. 2002)(citing United

States V. Hernandez.242 F.3d 110,113(2d Cir. 2001)). A waiver that is not limited to the right

to appeal directly is no different, and a "knowing and voluntary waiver ofthe right," id. at 117,

to bring a collateral attack is similarly enforceable. Sqq Amoateng v. United States. No.08-CV-

5273(DOT),2009 WL 2242045, at *3(B.D.N.Y. July 27,2009)(finding that a petitioner had

waived his right to collateral attack where the petitioner "knowingly and voluntarily waived his

right to challenge his conviction ... where the petitioner's sentence is within or below the

Guidelines range stipulated by the plea agreement"); see also Philippe v. United States. No. 04-

CV-3804(CBA),2007 WL 13414, at *1 (E.D.N.Y. Jan. 2,2007)(fimding that a petitioner had

waived his right to collateral attack where his plea agreement barred him firom pursuing a direct

appeal and from "otherwise" challenging his sentence). In the plea agreement he entered into on

September 18, 2014,Petitioner "agree[d] not to file an appeal or otherwise challenge, by petition
                                                 3
pursuant to 28 U.S.C. § 2255 or any other provision, the conviction or sentence in the event that

the Court imposes a term ofimprisonment of 33 months or below." (Plea Agreement(Dkt. 32-2)

T|4.) Petitioner's waiver thus explicitly includes a waiver ofthe right to bring a collateral attack

on his sentence or conviction. Moreover,Petitioner received a sentence of24 months Csee J.),

well below the 33-month cap on the waiver provision.

       Petitioner does argue that he received ineffective assistance of counsel during plea

negotiations, which can render a plea agreement unenforceable.         United States v. Arteca. 411

F.3d 315,320(2d Cir. 2005)("Ineffective assistance of counsel during plea negotiations can

invalidate a guilty plea and make granting withdrawal appropriate, to the extent that the

counsel's deficient performance undermines the voluntary and intelligent nature of defendant's

decision to plead guilty."(citing United States v. Couto. 311 F.3d 179,187(2d Cir. 2002))).

However,as discussed below. Petitioner did not receive ineffective assistance of counsel during

plea negotiations or at his plea hearing.

       Thus, because Petitioner volxmtarily waived his right to bring a collateral attack.

Petitioner is procedurally barred from asserting claims pursuant to 28 U.S.C. § 2255.

       B.      Petitioner Did Not Receive Ineffective Assistance of Counsel

       Even if Petitioner had not waived his right to challenge the sentence, Petitioner's

argument fails on the merits because he did not receive ineffective assistance of counsel. "[I]n

order to prevail on an ineffective-assistance-of-counsel claim, a defendant must show(1)that his

attorney's performance fell below an objective standard ofreasonableness, and (2)that as a

result he suffered prejudice," United States v. Jones.482 F.3d 60,76(2d Cir. 2006)(citing

Strickland v. Washington.466 U.S. 668,687(1984)). In applying this standard,"courts have

required habeas petitioners to show that 'counsel's performance was so deficient and counsel's

errors were so serious that he or she was not functioning as 'counsel' guaranteed by the Sixth
Amendment.'" Philippe. 2007 WL 13414, at *2(quoting Cuevas v. Henderson. 801 F.2d 586,

589(2d Cir. 1986)). "Thus, a court deciding an actual ineffectiveness claim mustjudge the

reasonableness of counsel's challenged conduct on the facts ofthe particular case, viewed as of

the time of counsel's conduct." Strickland. 466 U.S. at 690. As "[tjhere are countless ways to

provide effective assistance in any given case," id. at 689,"[a] petitioner must also overcome the

presumption that counsel's actions were reasonable tactical and strategic decisions." Philippe,

2007 WL 13414, at *2(citing Strickland. 466 U.S. at 688). Moreover,"[t]o satisfy the prejudice

element ofthe Strickland test in the context ofa guilty plea, petitioner would have to show that

he would have been acquitted or at least received a shorter sentence after conviction." Holman

V. Ebert No. 06-CV-3618(BMC),2007 WL 4591718, at *5(E.D.N.Y. Dec. 28,2007); see also

Hill V. Lockhart. 474 U.S. 52,59(1985)("[I]n order to satisfy the 'prejudice' requirement,the

defendant must show that there is a reasonable probability that, but for counsel's errors, he

would not have pleaded guilty and would have insisted on going to trial.").

       Petitioner claims that he received ineffective assistance ofcounsel at two points during

his criminal case:(1)during plea negotiations; and(2)during sentencmg. The court addresses

each claim in turn.

               1.     Plea Negotiations


       Petitioner claims that his counsel was ineffective during plea negotiations for two

reasons:(1)by failing to request the Drug Enforcement Agency Lab Report(the "Report")

identifying the substance Petitioner had ingested; and(2)by failing to investigate the Report

further. (See Pet. at 11-13.) However,Petitioner has failed to show that "counsel's performance

was so deficient and counsel's errors were so serious" that he received constitutionally

ineffective assistance of counsel. See Philippe. 2007 WL 13414, at *2(quoting Cuevas. 801
F.2d at 589). During plea negotiations, the United States Attorney's Office for the Eastern

District ofNew York estimated Petitioner's base offense level to be 30. (Plea Agreement ^ 2).

To receive a reduction in his offense level, Petitioner's counsel made several concessions: that

Petitioner would participate in an Early Disposition Program^(which included an agreement that

he would not request the Report),that Petitioner would accept responsibility for his actions, and

that Petitioner would plead guilty on or before September 18,2014. (Id.) Petitioner also agreed

not to challenge the drug type and quality. (Id.) The concessions reduced Petitioner's offense

level from 30 to 17, leading to a possible reduction in Petitioner's sentence, estimated to be

between 24 and 30 months. (Id.)


         Keeping in mind that "[e]ven the best criminal defense attorneys would not defend a

particular client in the same way," Strickland. 466 U.S. at 689,the court recognizes that

Petitioner's counsel could have recommended that Petitioner accept these concessions as part of

a strategy to guarantee Petitioner a lower sentence.

         When CBP stopped Petitioner at JFK,Petitioner admitted to swallowing the pellets.

(Compl.^3.) Because ofthis confession, and the fact that Petitioner subsequently passed pellets

that tested positive for heroin(see Gov't Suppl. Aff. ^ 2), Petitioner's counsel may well have

made a strategic decision that making these concessions, declining to request the Report, and

recommending that Petitioner accept the plea deal would provide the best outcome for his client.

Indeed,ifPetitioner's counsel did request the Report,Petitioner would not have qualified for the

reduction ofhis offense level, and Petitioner's sentence likely would have been longer if

convicted. (See Gov't Resp. in Opp'n to Pet.("Resp. in Opp'n")(Dkt. 32) at 7.) Therefore,




^ As part ofthe Early Disposition Program, a sentencing program in which a defendant receives a reduction in
offense level for entering the plea agreement. Petitioner agreed to waive formal discovery.(Resp. in Opp'n at 3.)
  Petitioner has not presented enough evidence to overcome the presumption that his counsel's

  actions were reasonable strategic decisions. Philippe. 2007 WL 13414, at *2 ^citing Strickland.

  466 U.S. at 688).

           Even ifPetitioner's counsel's performance did fall below an objective standard of

  reasonableness, Petitioner cannot show that his counsel's failure to request the Report prejudiced

  him. As discussed above, if Petitioner did not enter the plea agreement. Petitioner would not

  have qualified for the reduction of his offense level pursuant to the Early Disposition Program.^

  Moreover,the Report did not exonerate Petitioner. (See Drug Enforcement Admin. Report

 ("Report")(Dkt. 32-1).) Indeed,the Report confirmed that the substance Petitioner ingested was

  heroin."^ (Id.) Thus,Petitioner cannot show that"he would have been acquitted or at least

  received a shorter sentence after conviction," Holman.2007 WL 4591718, at *5, and has not

  shown that his counsel's failure to request the Report was prejudicial.

                   2.        Sentencing


           Petitioner also claims that he received ineffective assistance of counsel during sentencing.

  First, he argues that the Government violated Bradv v. Maryland. 373 U.S. 83, 87(1963)by

  failing to disclose the Report until sentencing, and that effective counsel would have "raised an

  objection instantaneously at sentencing." (See Pet.) Second, Petitioner asserts that effective

  counsel would have moved for acquittal at sentencing because the Government committed firaud

  by claiming that the Report had been given to Petitioner. (Id at 14.) For the reasons discussed

  below, neither claim succeeds.




'Petitioner received several reductions of his offense level pursuant to the plea agreement. (See Plea Agreement ^
  2.)
 ^ Petitioner argues that the Report shows that the pellets tested negative for heroin (Pet. at 19-20), but Petitioner
 misreads the report. The lab did not test substance purity, and the "negative" Petitioner references relates to the
 decision not to test for substance purity, not a negative result for the presence of heroin. (See Report.)
                       a.     Alleged Brady Violation

        Brady held that "the suppression by the prosecution of evidence favorable to an accused

upon request violates due process where the evidence is material either to guilt or to punishment,

irrespective ofthe good faith or bad faith ofthe prosecution." 373 U.S. at 87. "There are three

components of a Bradv violation: The material evidence 'must be favorable to the accused, either

because it is exculpatory, or because it is impeaching; that evidence must have been suppressed

by the State, either vdllfully or inadvertently; and prejudice must have ensued.'" United States v.

Madori.419 F.3d 159, 169(2d Cir. 2005)(quoting Strickler v. Greene. 527 U.S. 263,281-82

(1999)). "For Brady purposes,information is material 'if there is a reasonable probability that,

had the evidence been disclosed to the defense, the result ofthe proceeding would have been

different.'" Id (quoting Pennsylvania v. Ritchie. 480 U.S. 39,57(1987)).

       In the instant case, the Government did not receive the Report until January 13,2015,

and, as soon as the Government received the Report, it disclosed the Report to Petitioner. (Gov't

Sentencing Mem.(Dkt. 15)at 2 n.l.) Thus,the Government did not "willfully or inadvertently"

suppress the Report. Madori.419 F.3d at 169. Moreover,the Report was not material to

Petitioner because, as discussed above, it does not exonerate him and would not have changed

the outcome ofthe proceeding.       id Therefore, no Bradv violation occurred, and Petitioner's

counsel was not ineffective for failing to object contemporaneously.

                       b.     Acquittal Motion

       Next,Petitioner claims that effective counsel would have moved for acquittal at

sentencing because the Government committed fraud by incorrectly claiming that the Report had

been given to Petitioner. (See Pet. at 14.) As discussed above,the Government received a copy

ofthe Report on January 13,2015 and gave Petitioner a copy ofthe Report shortly thereafter.



                                                 8
Additionally, at sentencing, defense counsel confirmed that they had received the Report and

shared it with Petitioner. ^ (Sentencing Tr.(Dkt. 32-4) at 2:15-22.) Petitioner's claim offraud is

thus without merit, and Petitioner's counsel was not constitutionally ineffective for failing to

move for acquittal.

                   3.    Prosecutorial Misconduct and Failure to Bring a Grand Jurv Indictment

        Finally, Petitioner brings claims of prosecutorial misconduct and failure to bring a grand

jury indictment. First, he argues that the Government improperly failed to disclose the Report,

that it committed fraud by claiming it had disclosed the report, and that it falsified evidence

against him. (Pet. at 17.) As discussed above, however,the Government disclosed the Report as

soon as practicable, and did not commit fraud by claiming to have given Petitioner a copy ofthe

Report because it had in fact done so fsee Sentencing Tr. at 2:15-22). Further, the only evidence

Petitioner provides in favor of his claim that the Government falsified evidence against him is

that the amount of heroin estimated in the original Presentence Investigation Report differs from

the amount indicated in the Report. (See Pet. at 19-21.) However, as the Government explains,

the discrepancy between the two amounts is because the Presentence Investigation Report's

estimate was a conservative estimate made before the Report was finalized. (Resp. in Opp'n at 8

n.4.) Therefore, Petitioner's claim that the Government falsified evidence fails.

        Moreover, the Grand Jury did indict Petitioner. (See Indictment.) Petitioner's claim that

the Government failed to bring a grand jury indictment is thus similarly without merit.




^ Defense counsel received the Report through a second addendum to the Presentence Investigation Report. (Resp.
in Opp'n at 11.)
IV.    CONCLUSION

       For the reasons set forth above,Petitioner Theodore Ukpabi's(Dkt. 27)petition for a writ

of habeas corpus is DENIED. Further, this court has considered all ofPetitioner's arguments

and considers them to be without merit. Because the Petitioner has not made a substantial

showing of a denial of a constitutional right, a certificate ofappealability will not be issued.

28 U.S.C. § 2253(c). In addition, this Court certifies under 28 U.S.C. § 1915(a)(3)that any

appeal from this Order would not be taken in good faith.        Coppedge v. United States, 369

U.S. 438,444-45 (1962).

       The Clerk of Court is respectfully DIRECTED to mail a copy ofthis order by certified

mail, return receipt requested, and by regular mail with proof of mailing, to pro se Petitioner

Theodore Ukpabi at his address ofrecord.

       SO ORDERED.
                                                                       s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                             NICHOLAS G. GARAUFl
       June if ,2019                                                  United States District Judge




                                                 10
